

114 S403 RS: North Country National Scenic Trail Route Adjustment Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 205114th CONGRESS1st SessionS. 403[Report No. 114–125]IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Ms. Klobuchar (for herself, Mr. Leahy, Mr. Franken, Mr. Sanders, Ms. Stabenow, Mrs. Gillibrand, Ms. Baldwin, Mr. Peters, Mr. Brown, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, with an amendmentInsert the part printed in italicA BILLTo revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota
			 and to extend the trail into Vermont to connect with the Appalachian
			 National Scenic Trail, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Country National Scenic Trail Route Adjustment Act. 2.Route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence—
 (1)by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and (2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route dated February 2014, and numbered 649/116870..
 3.No condemnationSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended by adding at the end the following: No land or interest in land outside of the exterior boundary of any Federally administered area may be acquired by the Federal Government for the trail by condemnation..September 9, 2015Reported with an amendment